Citation Nr: 0914372	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-35 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus Type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Indianapolis, Indiana Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that the Veteran's appeal initially included 
a claim for service connection for coronary artery disease as 
secondary to diabetes mellitus.  By a rating action dated in 
July 2007, service connection for coronary artery disease was 
granted.  The issue is therefore no longer the subject of 
appellate review.


FINDING OF FACT

The competent medical evidence of record does not show 
hypertension that is causally or etiologically related to 
service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension is not due to, the result of, or aggravated by 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
5017 (West 2002 & Supp. 2008); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim of entitlement to service 
connection for hypertension as secondary to service-connected 
diabetes Type II, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).

Prior to the adjudication of the Veteran's claim, a letter 
dated in June 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claim.  The letter informed 
the Veteran that additional information or evidence was 
needed to support his service connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran's service, VA, Social Security 
Administration, and private treatment records have been 
obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
Board notes that the Veteran was afforded VA examinations in 
connection with his claim in July 2004 and September 2006.  
See 38 C.F.R. § 3.159(c)(4).  

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim of service 
connection, any questions as to the appropriate disability 
rating or effective dates to be assigned are rendered moot 
and no further notice is needed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Law and Analysis

At the outset, the Board notes that the Veteran has 
consistently argued that his hypertension was caused or 
aggravated by his service connected diabetes mellitus.  He 
has provided no argument that his hypertension had its onset 
in service or within one year of service discharge, or that 
it is otherwise etiologically related to his active service.  
In Robinson v. Shinseki, No. 2008-7095 (Fed. Cir. Feb. 25, 
2009), the Federal Circuit held that where a fully developed 
record is presented to the Board with no evidentiary support 
for a particular theory of recovery, there is no reason for 
the Board to address or consider such a theory.  In Robinson, 
it was held that as the Veteran did not raise any issue of 
direct service connection, the Board did not err by 
discussing only the theory of secondary service connection 
when deciding the issue presented on appeal.  As such, the 
Board will limit its consideration of the Veteran's claim to 
the theory of secondary service connection.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Post-service treatment records show a history of treatment 
for hypertension and diabetes Type II from 1997 to 2006.  The 
records indicate the Veteran was diagnosed with hypertension 
shortly after he was diagnosed with diabetes, most likely 
some time in 1996.  See January 2001 private treatment 
record; September 2006 VA heart examination.  Service 
connection for diabetes mellitus Type II was granted in 
September 2001.  As such, elements (1) and (2) of Wallin have 
been met.

The outstanding question therefore is whether there is 
competent evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  
The evidence of record preponderates against the Veteran's 
claim.  First, the Board notes that above referenced 
treatment records show no evidence that the Veteran's 
diabetes caused or aggravated his hypertension.  A July 2004 
VA examiner diagnosed diabetes Type II and hypertension.  The 
examiner noted that the Veteran's diabetes required no 
activity restriction and that his hypertension was well-
controlled.  The examiner opined that the Veteran's 
hypertension was less likely than not related to his diabetes 
due to the fact there was no evidence of chronic diabetic 
nephropathy or renal failure at the onset of the 
hypertension.  A September 2006 VA examiner diagnosed 
diabetes Type II and hypertension.  Upon review of the claims 
file, the examiner opined that the hypertension was not due 
to diabetes or worsened by it.  The examiner noted no renal 
disease.

In light of the medical evidence above, the Veteran has not 
provided evidence showing the Veteran's current hypertension 
was proximately caused or aggravated by his service-connected 
diabetes Type II.  Therefore, the claim must fail.

With respect to the Veteran's own contentions that his 
current hypertension is due to his service-connected diabetes 
Type II, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  In the present case, establishing a 
relationship between diabetes mellitus and hypertension is 
the type of opinion that requires medical expertise.

In any event, the Board finds that the Veteran's lay 
statements are outweighed by post-service treatment records 
and the VA medical opinions cited above.  

Therefore, the Board concludes the preponderance of the 
evidence is against finding that the Veteran's hypertension 
is etiologically related to his service-connected diabetes 
Type II.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.


ORDER

Entitlement to hypertension, claimed as secondary to service-
connected diabetes mellitus Type II, is denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


